                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


Victor Fields,                                        File No. 20-cv-2227 (ECT/HB)

                 Plaintiff,

v.

Ashlee Berts, Lt. Gary Peterson, Rebecca
Fratzke, Scott Hadrava, Robert Steele, B.
Tatum, Paul Schnell, Amanda Biggins,
Stacy Olson, Watrin, Trevor Brewer, J.
Charbeau, Heather Emerson or Nelson,
Allison Hunt, Tammy Beavens, Kristy                      OPINION AND ORDER
Shoemaker, Tom Soles, Michelle Saari,
Eric Rasmussen, J. Pugh, Miranda Stenlund,
Kenneth Peterson, Vickie Janssen, Michelle
Smith, John Doe (Tawny Kraemer), Barnes,
John Doe Special Operations Response
Team Members, John Doe Crisis
Intervention Teams (Staffs/Officers), C-I-T,
MCF-Rush City, John Doe (Internal
Investigative Staffs & Officers), Office
Special Investigators–OSI, John Doe,

           Defendants.
________________________________________________________________________

       Pro se Plaintiff Victor Fields—an inmate in the Minnesota state prison system—

brought this action under 42 U.S.C. § 1983 against several state agencies and numerous

state officials in their individual and official capacities. ECF Nos. 1, 5, 8. The core

allegation of Fields’s lawsuit is that Defendants have conspired and are conspiring to have

other inmates physically assault him and to harm him in other ways.

       The case is before the Court on an Order and Report and Recommendation (“R&R”)

issued by Magistrate Judge Hildy Bowbeer. ECF No. 35. First, as relevant here, Magistrate
Judge Bowbeer concluded that Fields’s Second Amended Complaint, ECF No. 8, is the

operative complaint in the case, construed several of Fields’s subsequent filings as an

implicit request to amend the Second Amended Complaint, see ECF Nos. 12, 15–17, 22,

25, 31–32, and denied the request to amend. R&R at 6–8. Because Fields objects to that

non-dispositive ruling, Pl.’s Objs. at 1–2 [ECF No. 41], it will be reviewed and set aside if

it is “clearly erroneous or . . . contrary to law.”                 L.R. 72.2(a)(3); see

28 U.S.C. § 636(b)(1)(A). Second, Magistrate Judge Bowbeer recommended dismissing

the Second Amended Complaint in part and denying Fields’s motion for a temporary

restraining order and preliminary injunction. R&R at 9–13. Those recommendations for

dispositive action will be reviewed de novo. See 28 U.S.C. § 636(b)(1); L.R. 72.2(b)(3).

After the R&R was issued, Fields filed a new motion entitled “Urgent Emergency My Life

Is In Danger By Prison Officials, Officers, Staffs, And Offenders.” ECF No. 40. For the

following reasons, Magistrate Judge Bowbeer’s denial of Fields’s implicit motion to amend

the Second Amended Complaint will be affirmed, the R&R will be accepted, and Fields’s

new motion will be denied.

                                              I

       Start with the non-dispositive ruling. After Fields filed his Second Amended

Complaint, he filed several other documents that “purport to supplement the Second

Amended Complaint.” R&R at 7; see ECF Nos. 12, 15–17, 22, 25, 31–32. These filings

are difficult to follow, and as the R&R notes, Fields does not explain “what the Court is to

do with the new information and how it compares to what the Second Amended Complaint

already contains.” R&R at 8. Magistrate Judge Bowbeer understood the filings as an

                                             2
implicit request to amend the Second Amended Complaint and denied that request because

the filings did not comply with Federal Rule of Civil Procedure 15(a) and District of

Minnesota Local Rules 7.1 and 15.1. Id. Fields objects to this conclusion and argues that,

at the very least, his submissions should be accepted as “evidence to support” the Second

Amended Complaint. Pl.’s Objs. at 1–2.

      The objection will be overruled and Magistrate Judge Bowbeer’s ruling will be

affirmed. Local Rule 15.1 requires an amended pleading to be “complete in itself” and

imposes procedural requirements on a motion to amend. L.R. 15.1(a)–(b); see also id. 7.1

(providing general requirements for civil motions). Among other things, a party seeking

leave to amend a pleading must include a “proposed amended pleading that shows . . . how

the proposed amended pleading differs from the operative pleading.” Id. 15.1(b). Fields’s

filings do not comply with this requirement. As the R&R reasonably observed, integrating

the numerous new filings into an amended pleading and comparing it to the Second

Amended Complaint would involve an “unacceptable burden on the Court and

Defendants.” R&R at 8. Under these circumstances, it would be inappropriate to excuse

Fields’s non-compliance with the Local Rules. See Occhino v. Geo. Sherman & Assoc.,

No. 19-cv-2546 (ECT/LIB), 2019 WL 6918394, at *1 n.2 (D. Minn. Nov. 15, 2019), report

and recommendation adopted, 2019 WL 6910152 (D. Minn. Dec. 19, 2019); see also

Mendez v. FMC Facility Section, No. 19-cv-2820 (NEB/TNL), 2020 WL 2125361, at *1

(D. Minn. May 5, 2020) (explaining that a pro se litigant must comply with local rules).




                                            3
                                              II

       Next, Magistrate Judge Bowbeer recommended dismissing two categories of claims

in the Second Amended Complaint for lack of subject-matter jurisdiction. R&R at 9–11;

see Fed. R. Civ. P. 12(h)(3) (requiring dismissal “[i]f the court determines at any time that

it lacks subject-matter jurisdiction”); accord 28 U.S.C. § 1915A.1 First, Magistrate Judge

Bowbeer concluded that the Eleventh Amendment bars the claims that Fields appears to

assert against three state entities: MCF–Rush City, the Minnesota Department of

Corrections Office of Special Investigations, and the MCF–Rush City Crisis Intervention

Team. R&R at 9–10.2 Fields argues that it would be premature to dismiss these claims

before the state entities have had an opportunity to consent to the suit. Pl.’s Objs. at 2–3.

       Magistrate Judge Bowbeer’s recommendation will be accepted. The Eleventh

Amendment bars suit against state agencies. Monroe v. Ark. State Univ., 495 F.3d 591,

594 (8th Cir. 2007). Courts regularly dismiss claims on this basis before service “when

there are no factual allegations showing that [the state entity] has waived its immunity and

consented to be sued[.]” Geiger v. Minn. Dep’t of Human Servs., No. 13-cv-2140

(JRT/LIB), 2013 WL 5596599, at *3 (D. Minn. Oct. 11, 2013); see also, e.g., Billups v.



1
       Although Rule 12(h)(3) refers to the dismissal of an “action,” courts have
understood the rule to permit the dismissal of individual claims within an action. See, e.g.,
Munt v. Roy, No. 18-cv-3390 (DWF/ECW), 2019 WL 3292052, at *2 n.2 (D. Minn. Apr.
1, 2019), report and recommendation adopted, 2019 WL 2537933 (June 20, 2019).
2
       The docket in this case refers to “Office Special Investigators—OSI” and “C-I-T.”
Magistrate Judge Bowbeer understood these terms to refer to the Office of Special
Investigations and MCF–Rush City’s Crisis Intervention Team, see R&R at 9, and Fields
does not challenge this understanding.
                                              4
Minn. Dep’t of Corr., No. 19-cv-2581 (NEB/DTS), 2021 WL 1625656, at *2–3 (D. Minn.

Apr. 27, 2021). Nothing in the record indicates that the state entities in this case have

waived their Eleventh Amendment immunity from suit. See Lewis v. Minnesota, No. 19-

cv-3077 (NEB/DTS), 2020 WL 881712, at *1 (D. Minn. Feb. 24, 2020) (“Minnesota has

not waived its sovereign immunity from § 1983 claims.” (cleaned up)). The claims against

them will therefore be dismissed without prejudice.

       Fields also asserts claims for damages against a number of individual Defendants

and indicates that these Defendants are being sued in both their official and their individual

capacities. ECF No. 8 at 1, 4. Magistrate Judge Bowbeer concluded that any damages

claims against the individual Defendants in their official capacities should be dismissed

without prejudice. R&R at 10–11. Fields objects to this conclusion, Pl.’s Objs. at 3, but it

is the correct one. “The Eleventh Amendment bars claims for damages against state

employees in their official capacities.”     Greene v. Osborne-Leivian, No. 19-cv-533

(ECT/TNL), 2021 WL 949754, at *6 (D. Minn. Mar. 12, 2021) (citing Kentucky v.

Graham, 473 U.S. 159, 169 (1985), and Andrus ex rel. Andrus v. Arkansas, 197 F.3d 953,

955 (8th Cir. 1999)). Fields’s remaining claims against the individual Defendants will

proceed past the screening stage.3




3
        The R&R screened Fields’s Second Amended Complaint only for claims over which
there is no subject-matter jurisdiction. R&R at 11 n.6. Going forward, Defendants are not
precluded from arguing that there is some other basis to dismiss the action. See Albert v.
GEICO Gen. Ins. Co., No. 18-cv-113 (SRN/SER), 2018 WL 10798617, at *1 (D. Minn.
Mar. 16, 2018).
                                              5
                                             III

       Fields’s motions are the final matters to address. Around the time he filed his

original complaint, Fields filed a motion for a temporary restraining order and preliminary

injunction. ECF No. 2. The motion is difficult to understand, but Fields’s central allegation

seems to be that Defendants are conspiring to have other inmates assault him. Id. at 1–2.

For relief, he seeks an order directing his transfer out of Minnesota and into another state’s

prison system. Id. at 2. Magistrate Judge Bowbeer recommended denying this motion

both because Fields had not complied with the applicable procedures in Federal Rule of

Civil Procedure 65 and because he had not carried his burden to show that preliminary

injunctive relief was warranted. R&R at 11–13.

       Setting aside any procedural defects in the motion,4 Fields has not shown that relief

is warranted at this stage. A preliminary injunction is an “extraordinary remedy.” Winter

v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted); Watkins Inc. v.

Lewis, 346 F.3d 841, 844 (8th Cir. 2003). The Eighth Circuit’s familiar Dataphase

decision describes the list of considerations applied to decide whether to grant preliminary



4
       The R&R correctly notes that the record does not show that Fields served
Defendants with this motion or “certifie[d] in writing any efforts made to give notice” of
the motion “and the reasons why [notice] should not be required.” Fed. R. Civ. P. 65(a)(1),
(b)(1)(B). Failure to comply with these procedural requirements is reason enough to deny
a motion for a temporary restraining order or preliminary injunction. See, e.g., Evenstad
v. Schnell, No. 20-cv-864 (SRN/LIB), 2020 WL 3806147, at *3 (D. Minn. May 14, 2020),
report and recommendation adopted, 2020 WL 3802725 (D. Minn. July 7, 2020).
Nonetheless, because counsel for Defendants entered an appearance after the R&R was
issued, ECF No. 51, this order will assume, without deciding, that Defendants are “on
notice” of Fields’s motion, Fed. R. Civ. P. 65(a)(1), and that a preliminary injunction is not
procedurally barred on that basis.
                                              6
injunctive relief: “(1) the likelihood of the movant’s success on the merits; (2) the threat of

irreparable harm to the movant in the absence of relief; (3) the balance between that harm

and the harm that the relief would cause to the other litigants; and (4) the public interest.”

Lexis-Nexis v. Beer, 41 F. Supp. 2d 950, 956 (D. Minn. 1999) (citing Dataphase Sys., Inc.

v. CL Sys., Inc., 640 F.2d 109, 112–14 (8th Cir. 1981) (en banc)). “The burden of

establishing the four factors lies with the party seeking injunctive relief.” CPI Card Grp.,

Inc. v. Dwyer, 294 F. Supp. 3d 791, 807 (D. Minn. 2018) (citation omitted). Fields has not

met that burden here. He refers in a passing and conclusory manner to the Dataphase

factors, ECF No. 2 at 1–2, but his motion principally repeats the core allegations of the

Second Amended Complaint: that Defendants are engaged in a conspiracy to harm him in

a number of ways. Without any substantiation, these allegations are insufficient to justify

the extreme remedy of a judicially ordered transfer to another state’s prison system.

       After Magistrate Judge Bowbeer issued the R&R, Fields submitted an additional

motion entitled “Urgent Emergency My Life Is In Danger By Prison Officials, Officers,

Staffs, And Offenders.” ECF No. 40. This motion appears to add allegations of conduct

by some Defendants that post-dates Fields’s previous filings, and it seeks an order directing

a criminal investigation and ongoing judicial supervision of Defendants. Id. at 3.5 Insofar

as the motion seeks to amend the Second Amended Complaint, it will be denied because,

like Fields’s earlier submissions, it does not comply with Local Rule 15.1. Insofar as it



5
        Shortly after filing this new motion, Fields’s filed a document entitled “Exhibits
#25,” which refers to the most recent motion, contains similar allegations, and seeks similar
relief. ECF No. 50. That document has been considered alongside the motion.
                                              7
seeks additional preliminary injunctive relief, it will be denied for the same reasons as

Fields’s original motion for a temporary restraining order and preliminary injunction.

Specifically, Fields does not sufficiently address the Dataphase factors or otherwise

provide sufficient legal or factual support to show that preliminary injunctive relief is

justified here.

       Based on the foregoing, and on all of the files, records, and proceedings in the

above-captioned matter, IT IS ORDERED THAT:

       1.         Plaintiff’s Objections to the Order and Report and Recommendation [ECF

No. 41] are OVERRULED;

       2.         The Order and Report and Recommendation [ECF No. 35] is ACCEPTED;

       3.         Magistrate Judge Bowbeer’s denial of Fields’s implicit motion to amend the

Second Amended Complaint is AFFIRMED;

       4.         Plaintiff’s claims against MCF Rush City, “Office of Special Investigators—

OSI,” and “C-I-T” are DISMISSED WITHOUT PREJUDICE;

       5.         Plaintiff’s claims for damages against the individual Defendants in their

official capacities are DISMISSED WITHOUT PREJUDICE;

       6.         Plaintiff’s Motion for Temporary Restraining Order and Preliminary

Injunction [ECF No. 2] is DENIED;

       7.         Plaintiff’s Motion for Urgent Emergency My Life Is In Danger [ECF No. 40]

is DENIED;




                                                8
      8.     Judgment shall be entered only on the denial of Plaintiff’s requests for a

preliminary injunction in the Motions for Temporary Restraining Order and Preliminary

Injunction and Urgent Emergency My Life Is In Danger [ECF Nos. 2, 40].

               LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: May 3, 2021                     s/ Eric C. Tostrud
                                       Eric C. Tostrud
                                       United States District Court




                                          9
